DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1 line 4, “the basis” should be changed to read “a basis” and “a vehicle” should be changed to read “the vehicle”.
In claim 1 line 5, “a vehicle” should be changed to read “the vehicle”.
In claim 1 line 6, “a vehicle” should be changed to read “the vehicle”.
In claim 1 line 12, “the riding and alighting positions” should be changed to read “riding and alighting positions”.
In claim 2 line 3, “the profile information of the second user” should be changed to read “profile information of the second user”.
In claim 3 line 3, “the profile information of the third user” should be changed to read “profile information of the third user”.
In claim 3 lines 3-4, “the matching requirement set by the first user” should be changed to read “a matching requirement set by the first user”.
In claim 4 line 8, “the basis” should be changed to read “a basis”.
In claim 4 lines 8-9, “a vehicle” should be changed to read “the vehicle”.
In claim 5 line 3, “the profile information of the third user” should be changed to read “a profile information of the third user” and “the matching requirement” should be changed to read “a matching requirement”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a position acquirer", “a user information retaining unit”, “a requirement management unit”, and “a matching unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
A ride-sharing partner matching method, comprising: 
acquiring position information of a vehicle used in a sharing service; 
acquiring riding and alighting positions of a first user; 
extracting, on the basis of the position information of a vehicle and the riding and alighting positions of the first user, a combination of a vehicle and the first user; 
acquiring, when there is a second user who is already in a vehicle or is going to ride in the vehicle earlier, profile information of the first user and a matching requirement for ride-sharing partners set by the second user; and 
determining that, when the profile information of the first user satisfies the matching requirement of the second user, the first user can ride with the second user, 
wherein the matching requirement of the second user can be changed upon input from the second user or according to the riding and alighting positions of the second user.
Step 1: Statutory category – Yes
	Claim 1 recites a method. Hence, claim 1 is directed to one of the four statutory categories. 
Step 2A Prong One: Judicial Exception – Yes – Mental process
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites “acquiring position information of a vehicle”, “acquiring riding and alighting positions of a first user” and “extracting … a combination of a vehicle and the first user”. These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, nothing in the claim precludes the element from being done in the mind. For example, an Uber driver can mentally determine where his/her vehicle is positioned, observe where the first user is located, and make a determination that he/she can drive the vehicle to pick up the first user based on his/her vehicle being not too far from the first user. Therefore, these steps are directed to mental processes.
The claim additionally recites “acquiring … profile information of the first user and a matching requirement … set by a second user”, and “determining that, when the profile information of the first user satisfies the matching requirement of the second user, the first user can ride with the second user. These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, nothing in the claim precludes the element from being done in the mind. For example, an Uber driver or a ride-sharing call center could mentally observe/review profiles of users who have made ride requests and make a determination whether the profile of the requested user matches the profile of a user that is already in the vehicle. Therefore, these steps are directed to mental processes. 
Step 2A Prong Two: Practical Application – No 
 	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that impose a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 1 recites an additional limitation of “the matching requirement of the second user can be changed upon input from the second user”. This additional limitation is no more than mere necessary data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
	Claim 1 additionally recites “the matching requirement of the second user can be changed according to the riding and alighting position of the second user”. This additional limitation is no more than selecting a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. 
Step 2B Evaluation: Inventive Concept – No
	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation of “the matching requirement of the second user can be changed upon input from the second user or according to the riding and alighting position of the second user” is considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 4 recites:
A ride-sharing partner matching system, comprising: 
a position acquirer configured to acquire position information of a vehicle used in a sharing service; 
a user information retaining unit configured to retain profile information of each of a first user and a second user; 
a requirement management unit configured to retain a matching requirement for another user as a ride-sharing partner, set by the second user; and 
a matching unit configured to extract, on the basis of the position information of a vehicle and acquired riding and alighting positions of the first user, a combination of the vehicle and the first user, wherein: 
when there is the second user who is already in the vehicle or is going to ride in the vehicle earlier and when the profile information of the first user satisfies the matching requirement for the second user set by the second user, the matching unit determines that the first user can ride with the second user; and 
the matching requirement of the second user can be changed upon input from the second user or according to the riding and alighting positions of the second user.
Step 1: Statutory category – Yes
	Claim 4 recites an apparatus. Hence, claim 4 is directed to one of the four statutory categories. 
Step 2A Prong One: Judicial Exception – Yes – Mental process
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites “acquire position information of a vehicle” and “extract, on the basis of the position information of a vehicle and acquired riding and alighting positions of the first user, a combination of a vehicle and the first user”. These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, nothing in the claim precludes the element from being done in the mind. For example, an Uber driver can mentally determine where his/her vehicle is positioned, observe where the first user is located, and make a determination that he/she can drive the vehicle to pick up the first user based on his/her vehicle being not too far from the first user. Therefore, these steps are directed to mental processes.
The claim additionally recites “retain profile information …”, “retain a matching requirement …” and “… determine that the first user can ride with the second user”. These limitations, as drafted, are a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, nothing in the claim precludes the element from being done in the mind. For example, an Uber driver or a ride-sharing call center could mentally observe/review profiles of users who have made ride requests and make a determination whether the profile of the requested user matches the profile of a user that is already in the vehicle. Therefore, these steps are directed to mental processes. 
Step 2A Prong Two: Practical Application – No 
 	Claim 4 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that impose a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 4 recites additional elements of “a position acquirer”, “a user information retaining unit”, “a requirement management unit”, and “a matching unit”. According to the specification, these additional elements are identified as a variety of forms by hardware only, software only, or a combination thereof such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. These additional elements are recited at a high level of generality and merely automates the limitations of “acquire, retain, extract, and determine”. The generically recited computer, i.e. hardware or software, merely describes how to generally “apply” the otherwise mental processes. 
	Claim 4 recites an additional limitation of “the matching requirement of the second user can be changed upon input from the second user”. This additional limitation is no more than mere necessary data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
	Claim 4 additionally recites “the matching requirement of the second user can be changed according to the riding and alighting position of the second user”. This additional limitation is no more than selecting a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. 
Step 2B Evaluation: Inventive Concept – No
	Claim 4 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation of “the matching requirement of the second user can be changed upon input from the second user or according to the riding and alighting position of the second user” is considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claim 2, 
Step 2A Prong One: Judicial Exception – Yes – Mental process
Claim 2 recites “… when the profile information of the second user satisfies a matching requirement set by the first user, it is determined that the first user can ride with the second user.” This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, nothing in the claim precludes the element from being done in the mind. For example, an Uber driver or a ride-sharing call center could mentally observe/review profiles of users who have made ride requests and make a determination whether the profile of the requested user matches the profile of a user that is already in the vehicle. Therefore, these steps are directed to mental processes. 
Step 2A Prong Two: Practical Application – No
	As discussed above with respect to integration of the abstract idea into a practical application, no other additional elements are recited to integrate the abstract idea into a practical application. Therefore, the claim is not patent eligible.
Step 2B: Inventive Concept – No
	No other additional elements are recited to integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Regarding claims 3 and 5, 
Step 2A Prong One: Judicial Exception – Yes – Mental process
The claims recite “determining that, when a third user rides after the first user and the second user and when the profile information of the third user satisfies the matching requirement set by the first user and the matching requirement set by the second user, the third user can ride with the first user and the second user.” This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, nothing in the claims precludes the element from being done in the mind. For example, an Uber driver or a ride-sharing call center could mentally observe/review profiles of users who have made ride requests and make a determination whether the profile of the requested user matches the profile of a user that is already in the vehicle. Therefore, these steps are directed to mental processes. 
Step 2A Prong Two: Practical Application – No
	As discussed above with respect to integration of the abstract idea into a practical application, no other additional elements are recited to integrate the abstract idea into a practical application. Therefore, the claims are not patent eligible.
Step 2B: Inventive Concept – No
	No other additional elements are recited to integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (WO 2018057036 A1), hereinafter Carpenter, in view of Matsumoto (US 2018/0089772 A1).
Regarding claims 1 and 4, Carpenter teaches: 
A ride-sharing partner matching method (Abstract), comprising: 
acquiring position information of a vehicle used in a sharing service ([0017], “In one aspect, the map is a street map with the locations of other users (drivers and/or riders) indicated on the street map.”); 
acquiring riding … positions of a first user ([0017], “In one aspect, the map is a street map with the locations of other users (drivers and/or riders) indicated on the street map.”); 
extracting, on the basis of the position information of a vehicle and the riding … positions of the first user, a combination of a vehicle and the first user ([0017], [0018], Accordingly, the ride-sharing system can filter out candidates for ride sharing by distance … incompatibilities. For example, when a driver has to go too far out of his/her way to pick up a potential rider. The ride-sharing system can user algorithms that combine variations of the described matching techniques potentially combined with preferences specified in social profile information and/or other profile information.”); 
acquiring, when there is a second user who is already in a vehicle or is going to ride in the vehicle earlier, profile information of the first user ([0050], “When a new rider accepts a ride invitation for a ride, ride-sharing system 201 can send map updates to existing riders of the ride … The map update can also include a user-interface component for selecting (e.g., social and/or other) profile information for the new rider. As such, each rider can view profile information for all other riders.”) and a matching requirement for ride-sharing partners set by the second user ([0019], “Users of the ride-sharing system are provided information about other vehicle occupants (e.g., the driver and any other riders) … This provided information can also include social settings, such as, for example, whether a driver or other riders are interested in talking or not. Thus, users can select a more social or a quieter atmosphere for a ride.”); and 
determining that, when the profile information of the first user satisfies the matching requirement of the second user, the first user can ride with the second user ([0021], “In one aspect, a user-interface for a map includes filter buttons used to apply different filtering criteria. Filter criteria can be used to filter prospective drivers and/or riders by different profile information, such as, for example, primary interests, preference for a silent or social ride, etc.”; [0050], “The map update can also include a user-interface component for selecting (e.g., social and/or other) profile information for the new rider. As such, each rider can view profile information for all other riders. Riders are also given the option of leaving a ride at any time. In one aspect, in response to viewing a new rider's profile information, an existing rider can choose to leave a ride.”), 
wherein the matching requirement of the second user can be changed upon input from the second user ([0045], “Matching module 202 is configured to receive ride requests from one or more riders and available rides from one or more drivers. From ride requests and available rides, matching module 202 can derive match information indicating potential matching users (e.g., a driver and one or more riders) for ride sharing. The match information can be derived based on starting points, destinations, estimated pickup times, and estimated drop off times from ride requests and available rides. Matching module 202 can also consider other combinations of geographic compatibility matching criteria and/or temporal compatibility matching criteria when matching drivers and riders.”; [0046], “From the match information, filter module 203 can derive compatibility information for a subset of potentially matching users that are compatible to share a ride. The compatibility information indicates compatibility between users, such as, for example, between a driver and a rider. The compatibility information can be derived based on (e.g., social and/or other) profile information and filtering criteria for potentially matching users indicated in the match information.”).
Yet, Carpenter does not specifically teach acquiring alighting position of the first user, and extracting, on the basis of the alighting position of the first user, a combination of a vehicle and the first user. 
	However, in the same field of endeavor, Matsumoto teaches acquiring alighting position of the first user ([0049]-[0061] – Each divided condition mentioned in paragraphs [0050]-[0061] indicates an alighting position of the user.), and extracting, on the basis of the alighting position of the first user, a combination of a vehicle and the first user ([0062], “the acquisition unit 16 may select sharing service A as the transmission destination of divided condition 1 and may select sharing service D as the transmission destination of the divided conditions 2 and 3.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Carpenter to acquire alighting position of a user and extract a combination of a vehicle and the user based on the alighting position of the user, as taught by Matsumoto. This modification results in a system that allocates a vehicle to pick up the user at an alighting position of the user, thus improving ride-sharing efficiency and user satisfaction while using the ride-sharing service. 

Regarding claim 2, Carpenter further teaches wherein, in the determining, when the profile information of the first user satisfies the matching requirement of the second user and also when the profile information of the second user satisfies a matching requirement set by the first user, it is determined that the first user can ride with the second user ([0019], “users have better control over who rides along with them, including choosing not to ride with other riders that could affect their time of arrival (ETA) to a destination point due to having to drop off other riders.”; [0021], “In one aspect, a user-interface for a map includes filter buttons used to apply different filtering criteria. Filter criteria can be used to filter prospective drivers and/or riders by different profile information, such as, for example, primary interests, preference for a silent or social ride, etc.”; [0050], “The map update can also include a user-interface component for selecting (e.g., social and/or other) profile information for the new rider. As such, each rider can view profile information for all other riders. Riders are also given the option of leaving a ride at any time. In one aspect, in response to viewing a new rider's profile information, an existing rider can choose to leave a ride.”; [0045], “Matching module 202 is configured to receive ride requests from one or more riders and available rides from one or more drivers. From ride requests and available rides, matching module 202 can derive match information indicating potential matching users (e.g., a driver and one or more riders) for ride sharing. The match information can be derived based on starting points, destinations, estimated pickup times, and estimated drop off times from ride requests and available rides. Matching module 202 can also consider other combinations of geographic compatibility matching criteria and/or temporal compatibility matching criteria when matching drivers and riders.”).

Regarding claims 3 and 5, Carpenter further teaches determining that, when a new user rides after the existing users and when the profile information of the new user satisfies the matching requirements set by the existing users, the new user can ride with the existing users ([0019], “users have better control over who rides along with them, including choosing not to ride with other riders that could affect their time of arrival (ETA) to a destination point due to having to drop off other riders.”; [0021], “In one aspect, a user-interface for a map includes filter buttons used to apply different filtering criteria. Filter criteria can be used to filter prospective drivers and/or riders by different profile information, such as, for example, primary interests, preference for a silent or social ride, etc.”; [0050], “The map update can also include a user-interface component for selecting (e.g., social and/or other) profile information for the new rider. As such, each rider can view profile information for all other riders. Riders are also given the option of leaving a ride at any time. In one aspect, in response to viewing a new rider's profile information, an existing rider can choose to leave a ride.”). 
Carpenter does not specifically teach a third user. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Carpenter to determine profile information of a third user and determine whether the profile information of the third user satisfies the matching requirements set by the first and second users, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Morioka (US 2019/0087875 A1)
Fujita et al. (US 2015/0278712 A1)
Cao (US 2016/0364823 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./
 Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664